Citation Nr: 0421434	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-09 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's nonservice-connected disability pension on behalf 
of his children.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1987 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 special apportionment 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The VA will notify the 
appellant if further action is required on her part.


REMAND

During the appellant's personal hearing, held before the 
undersigned in February 2004, via video conferencing, she 
testified that the veteran was in receipt of Social Security 
benefits.  The record does not indicate that the veteran had 
previously reported that he was in receipt of Social Security 
benefits.

When the veteran submitted his income and expenses, in 
November 2001, the form provided to him did not have an area 
where he could report whether he had monthly rent or mortgage 
payments.  It is unclear if the veteran is currently paying 
rent or mortgage payments.

The Board regrets the necessity of remanding this case to the 
RO, but without the financial information detailed above, a 
decision on the apportionment claim cannot be made.

The record does not indicate that the appellant and the 
veteran have been provided notice in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 
5100 et seq. (West 2002).

In light of the above, the appeal is REMANDED for the 
following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
with respect to the claim.  The notice 
must be specific to the claim on appeal.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.

2.  Contact the veteran and inquire as to 
whether he pays a monthly rent or 
mortgage payment.  If so, ask the amount.  
Also ask the veteran whether he is in 
receipt of Social Security benefits.  If 
he is, ask the amount.  If the veteran 
does not respond, attempt to verify his 
income through any other appropriate 
source.

3.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the claim.  The appellant, 
and the veteran and his representative, 
should then be provided with a 
supplemental statement of the case and 
afforded the appropriate time for 
response thereto.

4.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  In taking this action, the Board 
implies no conclusion, either legal or 
factual, as to the ultimate outcome 
warranted.  No action is required by 
either party unless they receive further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


